Exhibit 99.1 Management's Discussion and Analysis Management's Discussion and Analysis for the three month and six month periods ended June 30, 2012 of Precision Drilling Corporation ("Precision" or the "Corporation") prepared as at July 24, 2012 focuses on the unaudited Interim Consolidated Financial Statements and related notes and pertains to known risks and uncertainties relating to the oilfield services sector. This discussion should not be considered all inclusive as it does not include all changes regarding general economic, political, governmental and environmental events. This discussion should be read in conjunction with the Corporation's 2011 Annual Report, Annual Information Form, the unaudited June 30, 2012 Interim Consolidated Financial Statements and related notes and the cautionary statement regarding forward-looking information and statements on page 11 of this report. Select financial and operating information Three months ended June 30, Six months ended June 30, (Stated in thousands of Canadian dollars, except per share amounts) % Change % Change Revenue $ EBITDA (1) Net earnings Cash provided by operations Funds provided by operations (1) ) Capital spending: Expansion capital expenditures Upgrade capital expenditures Maintenance and infrastructure capital expenditures Proceeds from sale ) Net capital spending Business acquisitions (net of cash acquired) 25 34 ) 25 ) Net earnings - per share: Basic Diluted - Contract drilling rig fleet ) ) Drilling rig utilization days: Canada ) ) United States ) ) International Service rig fleet ) ) Service rig operating hours (1) See "ADDITIONAL GAAP MEASURES". Precision Drilling Corporation 1 Financial Position and Ratios June 30, December 31, (Stated in thousands of Canadian dollars, except ratios) Working capital $ $ Long-term debt (1) $ $ Total long-term financial liabilities $ $ Total assets $ $ Long-term debt to long-term debt plus equity ratio (1) (1) Net of unamortized debt issue costs. Revenue for the second quarter of 2012 was $382 million compared to $345 million for the same period of 2012. Precision reported net earnings of $18 million or $0.06 per diluted share for the three months ended June 30, 2012 compared to net earnings of $16 million or $0.06 per diluted share for the second quarter of 2011. Revenue in the second quarter of 2012 was $37 million higher than the prior year period. The increase was mainly due to a year-over-year increase in rates partially offset by slightly lower drilling utilization days in both Canada and the United States. Revenue in Precision's Contract Drilling Services segment increased by 11% while revenue increased 10% in the Completion and Production Services segment in the second quarter of 2012 compared to the prior year. Earnings before finance charges, income taxes, depreciation, amortization and foreign exchange ("EBITDA") were $97 million for the second quarter of 2012 compared to $93 million for the second quarter of 2011 (see "Additional GAAP Measures" in this report). Second quarter 2012 revenue and EBITDA were lower than the first quarter of 2012 due to the seasonality of oilfield service activity in Canada known as "spring break-up". This is a time in Canada where heavy equipment movement is restricted due to road bans and normally occurs in March to June of each year. Spring break-up was extended this year due to significant rainfall in western Canada. EBITDA margin (EBITDA as a percentage of revenue) was 25% for the second quarter of 2012 compared to 27% for the same period in 2011. The decrease in EBITDA margin for the quarter was primarily attributable to lower utilizations and higher costs offset partially by higher average dayrates in both Canada and the United States. Higher operating costs in the quarter were the result of start-up costs internationally, increased maintenance costs in the United States and costs associated with directional drilling in Canada in a period of seasonally low activity. Precision's term contract position with customers, a highly variable operating cost structure and economies achieved through vertical integration of the supply chain continue to support EBITDA margins. In the Contract Drilling Services segment, average drilling rig revenue per day increased by US$1,065 to US$23,145 in Precision's United States operations and by $2,188 to $20,649 in the Canadian operations in the second quarter of 2012 over the comparable quarter in 2011. Average revenue per day in the second quarter of 2012 decreased over the first quarter by US$80 and $442 in the United States and Canadian operations, respectively. The rate decreases from the first quarter in the United States and Canada are primarily the result of declines in the spot market rate, while in Canada the decrease is also due to winter related revenue received in the first quarter. Management's Discussion and Analysis 2 For the six months ended June 30, 2012, Precision reported net earnings of $129 million or $0.45 per diluted share compared to net earnings of $82 million or $0.28 per diluted share for the same period of 2011. Revenue for the first half of 2012 was $1,022 million compared to $871 million for the corresponding period of 2011. EBITDA totalled $343 million for the first half of 2012 compared to $279 million in the first half of 2011. The year-over-year improvement resulted from higher pricing in the Contract Drilling Services and Completion and Production Services segments partially offset by lower drilling activity levels. Activity for Precision, as measured by drilling utilization days, decreased 2% in Canada and remained flat in the United States for the first six months of the year compared with the same period in 2011. Precision had updated its 2012 capital expenditure plan and announced five additional new build Super Series drilling rigs for Precision's North American operations backed by long-term contracts. Precision has reduced its adjusted 2012 capital expenditure plan from $975 million to $875 million. The reduction in the plan has occurred in accordance with normal budgetary procedures and reflects lower than originally forecasted industry activity levels for 2012. In the Contract Drilling Services segment, Precision currently owns 353 contract drilling rigs, including 198 in Canada, 147 in the United States and eight rigs in international locations and the capacity to run concurrently 81 directional drilling jobs. Precision's Completion and Production Services segment includes 190 service rigs, 19 snubbing units, two coil tubing units, 106 wastewater treatment units, 66 drilling and base camps and a broad mix of rental equipment. During the quarter, an average of 44 drilling rigs worked in Canada, 97 worked in the United States and four worked internationally totalling an average of 145 rigs. This compares with an average of 150 rigs in the second quarter a year ago. Oil and natural gas prices were lower during the second quarter of 2012 compared with the year ago period. For the second quarter of 2012, West Texas Intermediate crude oil averaged US$93.43 per barrel, 9% lower when compared to US$102.55 per barrel in the same period in 2011. AECO natural gas spot prices averaged $1.90 per MMBtu, 51% lower than the second quarter 2011 average of $3.88 per MMBtu. In the United States, Henry Hub natural gas spot prices averaged US$2.28 per MMBtu in the second quarter of 2012, a decrease of 48% over the second quarter 2011 average of US$4.35 per MMBtu. Summary for the three months ended June 30, 2012: · Operating earnings were $31 million and 8% of revenue, compared to $40 million and 12% of revenue in the second quarter of 2011. Operating earnings were negatively impacted by start-up costs internationally, costs associated with directional drilling in Canada in a period of seasonally low activity and the decrease in activity in Precision's United States and Canadian drilling operations. In general, activity in Canada was down from the prior year due to unusually wet weather in the western Canada sedimentary basin. In addition, Precision recorded depreciation on certain Tier 3 rigs based on four years straight-line amortization which resulted in approximately $8 million of additional depreciation expense over what would have been booked using the unit of production method. · General and administrative expenses were $25 million, a decrease of $5 million from the second quarter of 2011, primarily because incentive compensation costs tied to the price of Precision's common shares decreased over the comparable quarter partially offset by incremental costs associated with growth in international and directional drilling activity. · Finance charges were $22 million, an increase of $6 million from the second quarter of 2011 due to an increase in the long-term debt balance partially offset by $1 million in debt amendment fees in 2011. · Capital expenditures for the purchase of property, plant and equipment were $221 million in the second quarter, an increase of $107 million over the same period in 2011. Capital spending for the second quarter of 2012 included $159 million for expansion capital, $30 million for upgrade capital and $32 million for the maintenance of existing assets and infrastructure. Precision Drilling Corporation 3 · Average revenue per utilization day for contract drilling rigs increased in the second quarter of 2012 to US$23,145 from the prior year second quarter of US$22,080 in the United States and increased in Canada to $20,649 in the second quarter of 2012 from $18,461 for the second quarter of 2011. The increase in revenue rates for the second quarter in Canada reflects the stronger industry rates for Tier 1 and 2 rigs carried over from the winter drilling season while in the United States the improvement in the average rate was due to a greater proportion of new build rigs working. In the United States, for the second quarter of 2012, 72% of Precision's active rigs were working under term contracts compared to 80% in the 2011 comparative period. Turnkey revenue for the second quarter of 2012 was US$15 million compared with US$21 million in 2011. Within Precision's Completion and Production Services segment, average hourly rates for service rigs were $728 in the second quarter of 2012 compared to $643 in the second quarter of 2011. · Average operating costs per utilization day for drilling rigs increased in the second quarter of 2012 to US$14,548 from the prior year second quarter of US$13,110 in the United States and increased in Canada to $12,799 in the second quarter of 2012 from $11,897. The cost increase in the United States was primarily due to a labour rate increase that became effective in December 2011 and higher repairs and maintenance costs. The cost increase in Canada was primarily due to a labour rate increase that became effective in the fourth quarter of 2011. Within Precision's Completion and Production Services segment, average hourly operating costs for service rigs increased to $610 in the second quarter of 2012 as compared to $560 in the second quarter of 2011, primarily due to a labour rate increase and higher fuel costs. Typically labour rate increases are recovered in dayrate increases. · Precision realized revenue from directional services of $23 million in the second quarter of 2012 compared with $13 million in the prior year. · Funds provided by operations in the second quarter of 2012 were $62 million, a decrease of $9 million from the prior year comparative quarter of $71 million. Summary for the six months ended June 30, 2012 · Revenue for the first half of 2012 was $1,022 million, an increase of 17% from the 2011 period. · Operating earnings were $201 million, an increase of $38 million or 23% from 2011. Operating earnings were 20% of revenue in 2012 compared to 19% in 2011. · General and administrative costs were $63 million, a decrease of $2 million over the first half of 2011 primarily as a result of the decrease in incentive compensation costs tied to the performance of Precision's common shares in 2012 partially offset by incremental costs associated with the growth in international and directional activity. · Finance charges were $44 million, a decrease of $15 million from the first half of 2011 due to the 2011 charge of $27 million for the make-whole premium from refinancing a previously outstanding debt partially offset by higher interest costs from an increased debt balance. · Funds provided by operations in the first half of 2012 were $310 million, an increase of $47 million from the prior year comparative period of $263 million. · Capital expenditures for the purchase of property, plant and equipment were $443 million in the first half of 2012, an increase of $264 million over the same period in 2011. Capital spending for 2012 to date included $296 million for expansion capital, $84 million for upgrade capital and $63 million for the maintenance of existing assets and infrastructure. Management's Discussion and Analysis 4 Outlook Precision has a strong portfolio of long-term customer contracts that provides a base level of activity and revenue. Precision has an average of 122 rigs committed under term contracts for the third quarter of 2012, an average of 113 rigs contracted for the fourth quarter of 2012 and 92 for the first quarter of 2013. In Canada, term contracted rigs normally generate 250 utilization days per rig year due to the seasonal nature of well access, whereas in the United States and internationally they usually generate 365 utilization days per rig year in most regions. Capital expenditures are expected to be approximately $875 million for 2012, of which $443 million was expended during the first half of 2012. The expected 2012 total includes $132 million for sustaining and infrastructure expenditures and is based upon currently anticipated activity levels for 2012. Additionally, $613 million is slated for expansion capital and includes the cost to complete the drilling rigs from the 2011 new build rig program and the new build rigs for 2012. The total capital expenditures also include an estimated $130 million to upgrade approximately 14 rigs in 2012 and to purchase long lead time items for the Corporation's capital inventory. These long lead time items include top drives, masts and engines, that can be used for North American or international new build rig opportunities and rig tier upgrades. Precision expects that the $875 million will be split $751 million for the Contract Drilling segment and $124 million for the Completion and Production Services segment. An additional $44 million of committed expansion capital is expected to carry forward to 2013. Demand remains solid for existing Tier 1 Super Series rigs for both Canada and the United States and customers continue to show interest in contracting new build Super Series rigs. Precision believes it will have opportunities to contract additional new build and upgraded rigs in the second half of 2012, although the number of contracts is likely to be significantly lower than the 42 rigs contracted during 2011. According to industry sources, as at July 20, 2012, the United States active land drilling rig count was flat with the prior year period while the Canadian drilling rig count had decreased about 13%. Natural gas production in the United States has remained strong despite reduced drilling activity. United States natural gas storage levels as at July 13, 2012 were 17% above the five-year average and 19% above storage levels of a year ago. This also strongly influences Canadian activity since Canada has historically exported a significant portion of its natural gas production to the United States. The increase in oil and liquids rich natural gas drilling in areas like the Permian Basin, Bakken and Eagle Ford has been strong and the U.S. oil rig count as at July 20, 2012 was 39% higher than it was a year ago. On average, Precision has more equipment working in oil related plays than at any time in its history with approximately 80% of Precision's active rig count drilling for oil targets. With high storage levels, consistent production and the view that North America has an oversupply of natural gas, gas prices have remained at very low levels. To date, customer changes in natural gas drilling plans are reflected in a decline in the rig count targeting dry gas plays. If low natural gas prices continue, Precision and the North American drilling industry could see continued weak demand for natural gas drilling. Precision Drilling Corporation 5 Segmented Financial Results Precision's operations are reported in two segments; the Contract Drilling Services segment includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment includes the service rig, snubbing, coiled tubing, rental, camp and catering and wastewater treatment divisions. Three months ended June 30, Six months ended June 30, (Stated in thousands of Canadian dollars) % Change % Change Revenue: Contract Drilling Services $ Completion and Production Services Inter-segment eliminations ) $ EBITDA: (1) Contract Drilling Services $ $ ) $ $ Completion and Production Services Corporate and other ) $ (1) See "Additional GAAP Measures". Segment Review of Contract Drilling Services Three months ended June 30, Six months ended June 30, (Stated in thousands of Canadian dollars, except where noted) % Change % Change Revenue $ Expenses: Operating General and administrative ) EBITDA (1) ) Depreciation Operating earnings (1) $ $ ) $ $ Operating earnings as a percentage of revenue % Drilling rig revenue per utilization day in Canada $ Drilling rig revenue per utilization day in the United States (2) US$ US$ US$ US$ See "ADDITIONAL GAAP MEASURES". Includes revenue from idle but contracted rig days and lump sum payments. Three months ended June 30, Canadian onshore drilling statistics: (1) Precision Industry (2) Precision Industry (2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 20
